Citation Nr: 1705154	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  14-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a mandible condition, to include temporomandibular disorder (TMD). 

2.  Entitlement to service connection for headaches, to include as due to a mandible condition.

3.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1952 to January 1954.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision, which denied service connection for a mandible condition, headaches (claimed as due to the mandible condition), bilateral hearing loss, and tinnitus.

While appeal of the January 2013 rating decision was pending, the RO issued another rating decision in November 2013, which granted service connection for bilateral hearing loss and tinnitus and assigned an initial 10 percent disability rating for each disability, effective April 13, 2012 (the date of the service connection claim).  In January 2014, the Veteran filed a Notice of Disagreement (NOD) as to the initial disability ratings assigned for the service-connected bilateral hearing loss and tinnitus.  Subsequently, the RO issued a March 2016 Statement of the Case (SOC) confirming the initial 10 percent disability ratings for the bilateral hearing loss and the tinnitus.

In a July 2016 decision, the Board remanded the remaining issues on appeal from the January 2013 rating decision, namely, service connection for a mandible disorder and service connection for headaches, to the Agency of Original Jurisdiction (AOJ) for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's July 2016 remand instructed the AOJ to obtain an addendum medical opinion to supplement a previous September 2012 VA examination report.  Per the Board's remand directives, an addendum medical opinion was obtained in August 2016, which has been associated with the record.  The Board finds that the July 2016 remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.
In order to encompass all claimed symptoms of disability, the Board has broadened and reframed one of the issues on appeal as service connection for a mandible condition, to include TMD.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.	The Veteran has a current mandible condition of temporomandibular disorder (TMD).

2.	The Veteran's mandible condition of TMD did not have its onset in service, nor is it otherwise related to service.

3.	The Veteran is currently diagnosed with a tension headache condition.

4.	The Veteran's tension headache condition did not have its onset in service, nor is it otherwise related to service.

5.	The Veteran's tension headache condition is causally or etiologically related to the mandible condition.

6.	For the entire initial rating period on appeal from April 13, 2012, the Veteran's bilateral hearing loss has manifested no more than level III hearing in the right ear and level VI hearing in the left ear.

7.	For the entire initial rating period on appeal from April 13, 2012, the service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a mandible condition, to include TMD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.159, 3.326(a) (2016).

2.	The criteria for service connection for headaches, to include as due to a mandible condition, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.159, 3.326(a) (2016).

3.	For the entire initial rating period on appeal, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

4.	There is no legal basis for the assignment of a disability rating in excess of 
10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in September 2012, prior to adjudication in January 2013 that denied service connection for bilateral hearing loss, a mandible condition, and headaches, and informed the Veteran of the evidence needed to support a service connection disability claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, and a private medical opinion.

The Veteran was provided with a VA examination of the temporomandibular joint in September 2012, a VA audiometric examination in October 2012, and a VA examination for headaches in August 2016, the reports from which have been associated with the claims file.  An addendum medical opinion to supplement the September 2012 VA examination was also provided in August 2016, which addendum opinion has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2012, October 2012, and August 2016 VA examination reports and the August 2016 VA addendum opinion, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners for all three of the above examinations reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  Further, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  The VA examiner at the October 2012 audiometric examination specifically addressed the functional effects of the Veteran's hearing loss on daily activities.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal. 

Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran has been diagnosed with TMD and a tension headache condition, which are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeals for Veterans' Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Mandible Condition, to Include TMD

In this case, the Veteran has generally asserted that a current mandible condition is the result of military service.  Although the Veteran has not directly stated this contention, an April 2012 private medical opinion from Dr. N.V. asserts that the Veteran's poor oral hygiene during military service due to being in a combat zone caused the current mandible condition.

The Board first finds that the evidence of record is at least in equipoise as to whether the Veteran is currently diagnosed with a mandible condition of TMD.  In September 2012, the Veteran underwent a VA examination of the temporomandibular joint (TMJ).  The VA examiner rendered a diagnosis of TMD based on positive responses to mandibular pain, even though other findings showed no functional impairment.  Ranges of motion were measured to full motion, with no objective evidence of pain on motion, no additional limitation of motion with repetitive-use testing, and there were no significant diagnostic test findings or results.  The September 2012 VA examination report reflects the Veteran denied flare ups that impacted functioning of the TMJ, and denied any functional loss or functional impairment of either TMJ, including after repetitive use.  The only finding was localized tenderness or pain on palpation of the joints or soft tissue (which was not specified).  The August 2016 Addendum Opinion to the September 2012 VA examination report describes the Veteran's mandible condition as a TMJ condition, rather than in terms of the previously diagnosed TMD; VA treatment records do not reflect treatment for, or a diagnosis of, TMD at any time.  Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a current mandible disorder, and finds that the Veteran is currently diagnosed with TMD.

Next, after a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence establishes that the TMD did not have its onset during active service.  Service treatment records do not reflect any complaints, findings, diagnosis, or treatment related to TMD during service, or any event or injury that may have caused the current TMD.  Additionally, the September 2012 VA examination report shows the Veteran did not assert any trauma or accident to the head or mandible area while in active service.

The Board also finds that the weight of the lay and medical evidence of record demonstrates the current TMD is not related to military service.  In the April 2012 private medical opinion, Dr. N.V. opined that the Veteran's mastication problems, headaches, and mandible pain were more likely than not due to the Veteran's poor oral hygiene during service due to being in a combat zone; however, Dr. N.V. did not provide a rationale explaining how the Veteran's poor oral hygiene during service may have resulted in mastication problems, headaches and mandible pain.  Dr. N.V. did not indicate the Veteran's oral/dental hygiene practices prior to (19 years) and subsequent to service (58 years), and did not state whether she had reviewed the Veteran's claim file or any post-service treatment records, or how long she had been treating the Veteran for the mandible condition, if at all.  Most importantly, the Board notes that Dr. N.V. listed her credentials as a licensed physician, and not as a dentist or as any other type of dental specialist.  Accordingly, the Board finds that the April 2012 private medical opinion was based upon an incomplete medical history, and does not provide competent or probative evidence that the current TMD had its onset during, or is otherwise related to, active service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

The September 2012 VA examiner provided a medical opinion regarding the etiology of the TMD.  The requested nexus opinion reads: "The claimed mandible condition is at least as likely as not related to military service"; however, the rationale for the given opinion, that there was "no evidence of trauma, accident or conditions related to the TMD while in active service reported in the reviewed records," suggested the opinion was meant to be a negative opinion (against a nexus to service) because it recognized that there was nothing in service to which the current TMD could be related.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Accordingly, the Board remanded the matter in July 2016 in order to obtain an addendum opinion clarifying the opinion contained in the September 2012 VA examination report.

A VA Addendum Opinion was provided by the same VA examiner in August 2016 clarifying the etiology of the Veteran's TMD.  In the August 2016 Addendum Opinion, the VA examiner opined that the Veteran's mandible condition is not caused by or related to military service.  The VA examiner's rationale for this opinion was based upon review of service treatment records that did not contain any evidence of trauma, accidents, and/or degenerative conditions of the temporomandibular articulation during active service.  Additionally, the VA examiner noted that service treatment records reflect that the Veteran presented missing teeth and a preexisting periodontal condition that was noted on a September 1951 pre-induction examination and a January 1952 service entrance examination.  Further, the VA examiner opined that the current TMD was related to the Veteran's unstable occlusion due to missing teeth and the progression of the periodontal condition.  The VA examiner stated that the etiology of periodontal conditions generally was due to bacterial plaque deposits due to inadequate oral hygiene techniques, and provided that there was no evidence found to suggest the Veteran's periodontal condition was caused by military service.

The Board notes that in its July 2016 decision the issue of service connection for a dental disorder for treatment purposes was referred to the appropriate VA Medical Center for adjudication; thus, the matter is not before the Board at this time.

The claims file contains no other competent medical evidence addressing the relationship between the current TMD and military service.  Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current TMD and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a mandible condition, to include TMD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
Service Connection for Headaches

Per the April 2012 claim for service connection, the Veteran at least implicitly contends that a current headache condition is related to service; while the Veteran has not identified a specific injury or event during service that might have caused the headaches, the suggestion is that the headaches are due to the current mandible disorder of TMD.  

Initially, the Board finds the evidence of record is at least in equipoise as to whether the Veteran has a current headache disorder.  Post-service VA treatment records from March 2007, June 2007, September 2007, January 2008, September 2011, January 2012, June 2012, November 2012, August 2013, September 2014, January 2015, June 2015, and April 2016 all reflect that the Veteran denied having headaches.  Nonetheless, during the August 2016 VA examination, the Veteran was diagnosed with a tension headache condition.  Resolving reasonable doubt on this question, the Board finds that the Veteran has a current headache disorder.

Next, the Board finds that the weight of the lay and medical evidence of record is against finding that the tension headache condition had its onset during service.  Service treatment records do not contain any complaints of headaches or otherwise reflect any event or injury that might have caused the current tension headache condition.  Further, the Veteran was found to be neurologically normal at a January 1954 service separation examination, and the Veteran also denied having frequent or severe headaches on the corresponding Report of Medical History at service separation.

The Board also finds that the weight of the lay and medical evidence demonstrates that the tension headache condition is not related to military service.  During the August 2016 VA examination, the Veteran reported having headaches since leaving active service.  The Veteran reported the headaches were mild and manageable without medication.  The Veteran attributed the headaches to the tension and pain caused by the mandible condition diagnosed as TMD.  The Veteran also reported that the tension headaches followed mandibular pain, and that the headaches occurred three to four times a week, with each episode lasting only a few minutes.  The VA examiner assessed that the Veteran did not experience prostrating attacks of headache pain, and did not note any other pertinent physical findings, conditions, signs or symptoms related to the tension headache condition.  Upon conclusion of the examination, the VA examiner opined that the Veteran's tension headache condition was at least as likely as not due to the TMD, and that "it is well-recognized in the medical literature that TMD causes tension headaches."

Additionally, the April 2012 private medical opinion from Dr. N.V. suggests that the Veteran's headaches were associated with "episodes of pain at [the] mandible," but did not provide an opinion directly linking the headaches to an event or injury in service, or otherwise attributing the headaches to active service.

Based on the above, the Board finds that the weight of the lay and medical evidence of record shows that the current tension headache condition was not incurred in service, is not otherwise related to service, but is caused by the non-service-connected mandible condition diagnosed as TMD.  Because service connection is being denied for TMD, secondary service connection for headaches as due to the TMD is a legal impossibility.  See 38 C.F.R. §§ 3.310 (secondary to a service-connected disability), 4.14 (2016).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for headaches, to include as due to a mandible condition diagnosed as TMD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Ratings Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When a veteran is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Id.; 38 C.F.R. § 4.2.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).
Initial Rating for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In rating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination test and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

In Martinak, the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.

The Veteran is in receipt of a 10 percent disability rating for service-connected bilateral hearing loss from the entire initial rating period from April 13, 2012.  An April 2012 private medical opinion from Dr. N.V. describes the Veteran's difficulty following conversations in a group, needing others to repeat themselves, and misunderstanding what has been said, despite using hearing aids.

After a review of all the evidence, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that a higher disability rating in excess of 10 percent for the service-connected bilateral hearing loss is not warranted.  The relevant evidence for this claim consists of the Veteran's lay statements and various VA audiometric examination reports.

The Veteran underwent an audiometric examination at a VA Medical Center (VAMC) in March 2007.  The Veteran reported having trouble following conversations.  At that time, relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
80
90
LEFT
55
65
70
90

Speech audiometry using the Maryland CNC word list conveyed speech discrimination of 88 percent in the right ear and 76 percent in the left ear.  Based upon the results of the March 2007 assessment, a Roman numeral III is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral IV is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a 10 percent schedular rating; thus, this audiometric evidence does not support a finding of a higher initial disability rating in excess of 10 percent.

The Board has considered whether an initial disability rating higher than 10 percent for bilateral hearing loss is warranted by applying the provisions of 38 C.F.R. § 4.86(a) for exceptional patterns of hearing impairment.  Since pure tone thresholds for the left ear were measured at 55 decibels or more for each of the four specified frequencies, the higher Roman numeral designated from either Table VI or Table VIa will be used.  Per the March 2007 results for the left ear, a Roman numeral IV is designated under Table VI, and a Roman numeral VI is designated under Table VIa; being that the Roman numeral designated under Table VIa is higher, that numeral will be used in rating hearing impairment in the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  Thus, even when applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86(a) for the left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85, which does not support a finding of a higher initial disability rating in excess of 10 percent.

The Veteran underwent another audiometric assessment at a VAMC in September 2011.  The Veteran reported experiencing continuing difficulty understanding conversations.  At that time, relevant pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
40
60
75
90
LEFT
55
65
75
90

Speech recognition scores conveyed speech discrimination of 92 percent in the right ear and 82 percent in the left ear.  Based upon the results of the September 2011 assessment, a Roman numeral II is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral IV is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a higher initial disability rating in excess of 10 percent. 

The Board has also considered whether an initial disability rating higher than 10 percent for bilateral hearing loss is warranted by applying the provisions of 38 C.F.R. § 4.86(a) for exceptional patterns of hearing impairment.  Since pure tone thresholds for the left ear were measured at 55 decibels or more for each of the four specified frequencies, the higher Roman numeral designated from either Table VI or Table VIa will be used.  Per the September 2011 results for the left ear, a Roman numeral IV is designated under Table VI, and a Roman numeral VI is designated under Table VIa; being that the Roman numeral designated under Table VIa is higher, that numeral will be used in rating hearing impairment in the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  Accordingly, applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86(a) for the left ear still results in a rating of 10 percent derived from Table VII of 38 C.F.R. § 4.85, which does not support a finding of a higher initial disability rating in excess of 10 percent.

In October 2012, the Veteran underwent another VA audiology examination.  The treatment note reflects that the Veteran reported a gradual decline in hearing in both ears, and that the tinnitus had progressed in both ears as well.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
80
85
LEFT
60
65
75
85

Speech recognition scores conveyed speech discrimination of 92 percent in the right ear and 88 percent in the left ear.  At the conclusion of the examination, the Veteran was diagnosed with bilateral sensorineural hearing loss, and the VA examiner assessed that the then current level of hearing loss affected the Veteran's daily life due to difficulty following conversations, especially when there is competing background noise.

Based upon the results of the October 2012 examination, a Roman numeral II is designated for the right ear from Table VI of 38 C.F.R. § 4.85, and a Roman numeral III is designated for the left ear.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a higher initial disability rating in excess of 10 percent.

The Board has also considered whether an initial disability rating higher than 10 percent for bilateral hearing loss is warranted by applying the provisions of 38 C.F.R. § 4.86(a) for exceptional patterns of hearing impairment.  As pure tone thresholds for the left ear were measured at 55 decibels or more for each of the four specified frequencies, the higher Roman numeral designated from either Table VI or Table VIa will be used.  Per the October 2012 results for the left ear, a Roman numeral III is designated under Table VI, and a Roman numeral VI is designated under Table VIa; being that the Roman numeral designated under Table VIa is higher, that numeral will be used in rating hearing impairment in the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  Accordingly, applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86(a) for the left ear does result in a rating of 10 percent derived from Table VII of 38 C.F.R. § 4.85, which does not support a finding of a higher initial disability rating in excess of 10 percent.

The provisions of 38 C.F.R. § 4.86(b) are not for application as the results of the VA audiometric examinations discussed above do not show pure tone thresholds of 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either of the Veteran's ears.

Despite the Veteran's general contention that the service-connected hearing loss is severe enough to warrant a higher rating for the entire initial rating period on appeal, the application of the rating schedule to the audiometric findings does not establish entitlement to a higher initial disability rating in excess of 10 percent for bilateral hearing loss for any period.  The weight of the competent and probative lay and medical evidence of record is against a higher initial disability rating for bilateral hearing loss at any point during the pendency of this appeal.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Tinnitus

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2.  

The Veteran contends generally that the symptoms and impairment of service-connected tinnitus warrant a rating in excess of 10 percent for the entire initial rating period on appeal.  An October 2012 VA audiometric examination report reflects the Veteran reported difficulties hearing conversations and worsening tinnitus in both ears.   

Tinnitus is rated under Diagnostic 6260, which provides a 10 percent maximum disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single rating for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Court had erred in not deferring to VA's interpretation. 

In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's appeal for a higher initial disability rating in excess of 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2 as a matter of law.  38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for either the service-connected bilateral hearing loss or tinnitus during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  The schedular rating criteria provide for disability ratings for hearing loss based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As discussed above, the Veteran has advanced having difficulty following conversations, especially when there is background noise, and requires others to repeat themselves.  Speech recognition testing is designed to objectively measure words missed in normal conversations; the results, expressed in percentages, represent the number/percentage of words that were actually missed.  Difficulty in hearing conversations due to words missed in conversation is what the schedular criterion of speech recognition is designed to measure, and did measure in this Veteran's case.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and considered by the Board.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.

Similarly, the Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent rating for such a disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected tinnitus.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss and tinnitus to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with hearing loss or tinnitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is 

unemployable because of the service-connected hearing loss and/or tinnitus.  As such, the Board finds that entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal.


ORDER

Service connection for a mandible condition, to include TMD, is denied.

Service connection for headaches, to include as due to a mandible condition, is denied.

For the entire initial rating period on appeal, a disability rating in excess of 10 percent for service-connected bilateral hearing loss is denied.

For the entire initial rating period on appeal, a disability rating in excess of 10 percent for service-connected tinnitus is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


